DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the darkness and quality of the drawings are not sufficient for reprint. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The title “Operation of the instrument.” should be “Operation of the Instrument” (does not have a period). Appropriate correction is required.
The disclosure is objected to because of the following informalities: Drawings 1.1 in Paragraph 8 and 1-2, 1-9, and 1-6 in Paragraph 10 are referenced but drawings do not exist.   Appropriate correction is required.
The disclosure is objected to because of the following informalities: The paragraph numbering is inconsistent. Not all paragraphs are numbered, some paragraph numbers are repeated (Paragraph 8), some paragraph numbers are missing (no Paragraph 06), and some paragraph numbers have multiple paragraphs per number . Appropriate correction is required.
Claim Objections
Claims 1-7  are objected to because of the following informalities:    
Claims 1-7 are objected to because the numbering of Claim elements is inconsistent. For example, Claims 1 and 5 provide element numbers [1-9] whereas Claims 2-4 and 6-7 do not. Either all Claims provide element numbers or no Claims should have element numbers. 
In Claim 1, there are spacing issues between multiple terms and term labels.  For example, “jaws[1]to” in line 3 should read “jaws [1] to”.
In Claim 1, lines 20-21, “at closed position” should read “at a closed position”.
In Claim 1, line 6, “holding thread” should read “holding a thread”.
Claims 2-6 are objected to because it is inappropriate to include Figure numbers unless absolutely necessary: “claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim’”-see MPEP 2173.05(s). 
In Claim 2, line 2, “thread holding grove” should read “thread holding groove”.
In Claim 5, lines 1-2, “said holding grove” should read “said thread holding groove”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the controlling handle” in lines 9 and 11. There is insufficient antecedent basis for this limitation in the claim. The examiner will treat “the controlling handle” of lines 9 and 11 as the same as the “controlling handle” of line 13. 
Claim 1 recites the limitation “the handle end of the device” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the release knob” in line 19. There is insufficient antecedent basis for this limitation in the claim. The examiner will treat “the release knob” of line 19 as the same as “a release knob” in line 22. 
Claims 2-5 are indefinite by virtue of their dependency on an indefinite base Claim 1. 
Claim 2 recites the limitation "a thread holding groove" in lines 1-2. It is unclear if this is the same “thread holding groove” from Claim 1 or a different thread holding 
Claim 3 recites the limitation "a thread holding groove" in lines 1-2. It is unclear if this is the same “thread holding groove” from Claim 1 or a different thread holding groove. The examiner will treat “a thread holding groove” from Claim 3 and the “thread holding groove” from Claim 1 as if they are one in the same. 
Claim 4 recites the limitation "a thread holding groove" in lines 1-2. It is unclear if this is the same “thread holding groove” from Claim 1 or a different thread holding groove. The examiner will treat “a thread holding groove” from Claim 4 and the “thread holding groove” from Claim 1 as if they are one in the same. 
Claim 5 recites the limitation "a thread holding groove" in lines 1-2. It is unclear if this is the same “thread holding groove” from Claim 1 or a different thread holding groove. The examiner will treat “a thread holding groove” from Claim 5 and the “thread holding groove” from Claim 1 as if they are one in the same. 
Claim 6 is rejected because “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph” MPEP 2173.05(q). There are no steps in Claim 6 rendering the claim indefinite. 
Claim 7 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete 
Claim 7 recites the limitation "the thread" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the thread holding groove" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the independently rotating shaft" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tool" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the free end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the grasping jaws" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “necessary number of loops” in lines 6-7. This is indefinite because the number of loops that are considered necessary or what criteria to determine “necessary” is not defined in the Claim or the Specification.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik (U. S. Patent 3,985,138) in view of Peine et al. (U. S. Publication 2011/0112517).
Regarding Claim 1, Jarvik discloses (see Column 5, Lines 55-66, Column 7, Line 57 to Column 8, Line 18, Figures 1,2, and 6E) a device (12) for making knots (using 108; see Figure 6E) in laparoscopic surgery; wherein the said device is comprising: a pair of grasping jaws (18) to grasp and manipulate tissues and surgical thread (see Column 5, Lines 55-66), a thread holding groove (110; see Figure 2) placed proximal (see Figure 1) to the said grasping jaws assists in holding thread during loop formation of knot application, a shaft (48) connected to the controlling handle (24) to which said grasping jaws and the thread holding groove (110) are attached, a jaw controller (24) at the controlling handle operating said grasping jaws open and close (see Column 5, Lines 60-63), a controlling handle (24) to which the shaft of the instrument is tension springs (158/168) connected to the release knob (160)  for thread holding groove to 
However, Jarvik does not discloses a shaft rotatable in either direction totally independent from handle (interpreted as can rotate without the handle rotate simultaneously) attached independently rotatable, a rotation controller, connected to the shaft at the handle end of the device assisting rotation in either direction, bearings for rotation connecting the said shaft to the controlling handle.
Peine teaches (see Paragraph 47, 51, 58, and Figure 1) a rotatable surgical instrument with a shaft (14; see Paragraph 47) rotatable in either direction totally independent from handle (12), a rotation controller (24), connected to the shaft at the handle end of the device assisting rotation in either direction, bearings for rotation (208/210; see Paragraph 58) connecting the said shaft to the controlling handle (12) in the same field of endeavor for the purpose rolling the shaft and end effector (jaws; see Paragraph 51) without rotating the handle (see Paragraph 47 and Figure 1). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Jarvik’s device with a shaft rotatable in either direction independent from the handle, a rotation controller assisting rotation, and using bearings for rotation as taught by Peine in order to facilitate rotation of the shaft/end effector independently of the handle.
Regarding Claim 2, Jarvik further discloses (see Columns 6, Lines 39-47; Column 8, Lines 7-8; and Figure 1) a thread holding groove (110) wherein the thread holding grove is an adjustable groove (rotates; see Column 6, Lines 61-67) placed 
Regarding Claim 3, Jarvik further discloses (see Figure 2) a thread holding groove (110) where in the said holding groove is an adjustable gap (110 in 20; adjustable by rotating; see Column 6, Lines 61-67) around the whole circumference of the shaft of the tool (48).
Regarding Claim 4, Jarvik further discloses (see Column 4, Line 63 to Column 5 Line 5; Column 8, Lines 9-18; and Figure 2) the said holding groove (110) is any type of second grasping area (112 of the suture is secured while [136] secures and grabs [114] to tighten and secure it to the desired location) or grasping jaws in addition to the main grasping jaws (18).
Regarding Claim 5, Jarvik discloses the invention of Claim 1 substantially with the teaching of Peine. 
However, Jarvik does not disclose the said holding grove is capable of rotating in either direction with the aid of the rotation controller at the handle end without rotating the controlling handle.
Peine teaches (see Paragraph 47 and Figure 1) a thread holding groove (located on 14)  capable of rotating in either direction with the aid of a rotation controller (24) without rotating the controlling handle (12) for the purpose of allowing a rolling (about a longitudinal axis) of the shaft and end effector (jaws). 

Regarding Claim 6, Jarvik generally discloses (see Figures 1 and 11) a similar method for applying instrumental 'surgeons knot' using a rotatable thread holding groove (110) which can hold and wrap the surgical thread (108) around the shaft to any degree of rotation to form loops (see Figures 6A-6E, threads 110 can hold the surgical thread regardless of the number of loops) in the process of knot application.
However, Jarvik does not disclose the shaft is independently rotatable, i.e. is capable of rotating in either direction without rotating the controlling handle.
Peine teaches (see Paragraph 47 and Figure 1) an independently rotatable shaft (14) without rotating the controlling handle (12) for the purpose of allowing a rolling (about a longitudinal axis) of the shaft and end effector (jaws). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Jarvik’s device with an independently rotatable shaft as taught by Peine in order to facilitate rotation of the shaft/end effector independently of the handle.
Regarding Claim 7, Jarvik generally discloses (Column 8, Lines 18-44; Column 9, Lines 5-9; and Figure 6D) a similar method of applying intracorporeal surgeons knot in laparoscopic procedure involving making a loop (114) at one end of the thread (108) where other end (112) is passed through to form a knot (see Figure 6D) by holding one end of the thread using said thread holding groove (136 with 110) and wrapping it 
However, Jarvik does not disclose the shaft is independently rotatable, i.e. is capable of rotating in either direction without rotating the controlling handle.
Peine teaches (see Paragraph 47 and Figure 1) an independently rotatable shaft (14) without rotating the controlling handle (12) for the purpose of allowing a rolling (about a longitudinal axis) of the shaft and end effector (jaws). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Jarvik’s device with an independently rotatable shaft as taught by Peine in order to facilitate rotation of the shaft/end effector independently of the handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eubanks (U. S. Publication 2017/0056101) teaches a minimally invasive laparoscopic instrument with an independently rotatable shaft with graspers. 
Nolan et al. (U. S. Patent 5,776,150) teaches a minimally invasive laparoscopic instrument with an independently rotatable shaft with graspers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771